Citation Nr: 0923031	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected right ring finger disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1968 to August 1970. 

Service connection for a right ring finger disability was 
initially granted in a March 1971 rating decision; a 
noncompensable (zero percent) disability rating was assigned.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

The Veteran was scheduled to appear at a Travel Board hearing 
before a Veterans Law Judge at the RO in June 2009.  However, 
in a May 2009 statement, the Veteran withdrew his hearing 
request.  See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's right ring finger disability is currently 
manifested complaints of pain.

2.  The evidence does not show that the Veteran's service-
connected right ring finger disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected right ring finger disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable disability rating for his 
service-connected right ring finger disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter dated June 6, 
2006.  Specifically, the Veteran was advised in the letter 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities, service 
medical records and records from the Social Security 
Administration.  The Veteran was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter specifically asked that the Veteran complete this 
release so that VA could obtain these records on his behalf.  
The letter also informed the Veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

Additionally, the letter specifically advised the Veteran 
that in order to be assigned an increased disability rating 
the evidence must show "that your service-connected 
condition has gotten worse."  See the June 6, 2006 letter at 
page 6.

In the June 2006 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claim.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See id. at page 3.  This request complies with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b) in that the RO informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced June 2006 letter. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 5227, in a letter from the RO dated July 14, 
2008.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with notice in compliance with the 
Vazquez-Flores decision in the July 2008 VCAA letter, and his 
claim was readjudicated in an August 2008 supplemental 
statement of the case, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Indeed, the Veteran 
indicated in a July 2008 statement in response to the 
Vazquez-Flores letter that he had no additional information 
to submit.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claim on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's service medical treatment records, reports of 
private outpatient treatment, as well as the report of a VA 
examination of the Veteran in February 2007.  There is no 
indication that there exists any relevant unobtained 
evidence. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran withdrew 
his personal hearing request.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected right ring finger disability 
is currently evaluated as noncompensably (zero percent) 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
[ankylosis of the ring finger].  

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  As described below, a review 
of the medical evidence shows that the Veteran's right ring 
finger is not ankylosed.  Evaluation of the right ring finger 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5230 
[ring finger, limitation of motion] is similarly 
problematical, in that limitation of motion of the finger is 
not demonstrated.  Nonetheless, in the absence of any other 
more appropriate diagnostic code these codes must be used.  
The Veteran has not suggested that any other diagnostic code 
would be more appropriate.  

Therefore, the Board will continue to employ Diagnostic Code 
5227, and will also consider Diagnostic Code 5230. 

The Veteran's representative asserts that the Veteran 
evidences arthritis and that a 10 percent rating should be 
assigned on that basis.  See the November 25, 2008 Statement 
of Accredited Representative in Appealed Case at page 3.  
Although outpatient records from G.S., M.D. reference the 
fact that the Veteran takes medication for "arthritis in his 
hands", there is no X-ray evidence to confirm a diagnosis of 
arthritis.  Indeed, there is competent medical evidence to 
the contrary, as X-rays taken of the right hand in 
conjunction with the Veteran's February 2007 VA examination 
were completely normal.  The Board therefore rejects the 
contention that there is arthritis in the service-connected 
right ring finger.

Moreover, even if the Veteran were to evidence arthritis in 
the service-connected right ring finger, this constitutes one 
minor joint group.  See 38 C.F.R. § 4.45.  Diagnostic Code 
5003 requires X-ray evidence of arthritis in two minor joint 
groups in order for a 10 percent rating to be assigned.  
Therefore, even if arthritis were demonstrated in the 
service-connected right ring finger, which it is not, a 
compensable disability rating could not be assigned under 
Diagnostic Code 5003.  Accordingly, the argument of the 
Veteran's representative is without merit.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

Analysis

Schedular rating

Neither Diagnostic Code 5227 nor Diagnostic Code 5230 allow 
for the assignment of a compensable disability rating.  
However, Diagnostic Code 5227 calls for the rater to consider 
whether evaluation for amputation is warranted and whether 
additional evaluation is warranted for limitation of motion 
of other digits or interference of the overall function of 
the hand.  The Board has therefore reviewed the evidence to 
see if more significant disability, in particular impacting 
the function of the hand, has been identified.

As described above, X-rays taken of the right hand in 
conjunction with the Veteran's February 2007 VA examination 
were completely normal, and there was no obvious swelling, 
tenderness, redness, warmth or deformity of the 
interphalangeal joints of the right finger or the right 
fourth metacarpophalangeal joint.  The examiner specifically 
noted that the Veteran's right ring finger was not ankylosed.  
Additionally, despite the Veteran's complaints of pain, the 
Veteran demonstrated full range of motion in the right ring 
finger.  He also evidenced normal dexterity in the right hand 
and normal grip strength.  The measurements of the gap 
between the tip of the right fourth finger and the proximal 
transverse crease of the palm as well as the gap between the 
thumb pad and the right fourth finger were the same as that 
of the left hand.  There was no obvious wasting or atrophy of 
the muscles of the right hand, especially around the right 
fourth finger.  Power, circulation and sensations were normal 
in the right hand.  

In light of this medical evidence, which consistently 
demonstrates normal ranges of motion and function of the 
fingers of the right hand, the Board sees no reason to rate 
the Veteran's right ring finger disability as amputation 
(Diagnostic Code 5155) or to assign additional disability 
based on limitation of motion of other digits or limitation 
of function of the right hand, as none has been identified.

Although the Board does necessarily not doubt that the right 
ring finger may be painful, as has been contended by the 
Veteran, the severity of the service-connected disability is 
adequately reflected by the current noncompensable 
evaluation.

In short, for reasons and bases expressed above the Board 
concludes that a noncompensable rating is properly assigned 
for the service-connected right ring finger disability.

DeLuca considerations

The Board has discussed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in the law and regulations section, above.  However, 
in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the Veteran is receiving the maximum 
rating allowable under Diagnostic Codes 5227 and 5230, zero 
percent.

The Board further observes that none of the DeLuca factors 
are in fact present. As discussed above, the record 
demonstrates full range of motion of the service-connected 
right ring finger.  Additionally, the February 2007 VA 
examiner specifically noted that joint function in the right 
ring finger is not additionally limited by pain, weakness, 
fatigue or lack of endurance after repetitive use.  

In view of the foregoing, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the Veteran's complaints of pain which would 
warrant a schedular rating in excess of the current 
noncompensable rating in effect for his right ring finger.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and DeLuca, do not provide any basis 
for an increased rating for this disability.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The report of the February 2007 VA examination indicates a 
well-healed scar as a result of surgery on the right ring 
finger in military service.  The scar was measured at 2 
inches in length and was nontender to palpation.  The scar 
was not elevated or depressed, nor did it adhere to the 
underlying tissue.  There was no inflammation, edema or 
keloid formation associated with the scar.

Based on this medical evidence, the Board finds that a 
separate rating for the asymptomatic right ring finger scar 
is not warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected right ring finger disability 
on May 26, 2006.  Therefore, the relevant time period under 
consideration is from May 26, 2005 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from May 
26, 2005 to the present.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's right ring 
finger disability picture was more or less severe during the 
appeal period.  The Veteran has pointed to none.  
Accordingly, there is no basis for awarding the Veteran 
disability rating other than the currently assigned 
noncompensable rating for the right ring finger disability at 
any time from May 26, 2005 to the present.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The RO adjudicated the matter of the Veteran's entitlement to 
an extraschedular rating in the November 2007 statement of 
the case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular is not warranted because the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
service-connected right ring finger disability.  Turning to 
marked interference in employment, the evidence reflects the 
Veteran was employed as a laborer, janitor and tool crib 
attendant, and the February 2007 VA examination report notes 
he retired in 2001.  The February 2007 VA examiner 
specifically noted that the service-connected right ring 
finer disability "is not likely preventing him from doing 
his daily routine activities and gainful employment."  There 
is no competent medical evidence to the contrary.

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's right ring finger disability.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

Entitlement to a compensable disability rating for the 
service-connected right ring finger disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


